40 F.3d 1241
Rust/Lucky, a Joint Venture Composed of Rust InternationalCorporation (Delaware), Lucky Engineering Company, Ltd.,Rust Engineering Company, WTI Rust Holdings, Inc. (formerRust International Corporation), National Union FireInsurance Company of Pittsburgh, Pennsylvania, as Subrogeeof Rust/Lucky, A Joint Venture, Epsilon Products Company, AJoint Venture, Epsilon Products Company, Composed of Bar-L,Inc., CMB, Inc.v.Williams Crane and Rigging, Inc., Cornell and
NO. 94-1413
United States Court of Appeals,Third Circuit.
Oct 28, 1994

Appeal From:  E.D.Pa., No. 90-07723,
Yohn, J.


1
AFFIRMED.